Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are considered, but are not persuasive. 
Applicant argues that a difference in pressure may be produced between A and B, risking the graphene sheet breaking (page 7).
First, Cho explicitly teaches an embodiment where the graphene sheet is put between chambers “at whichever position” to reduce noise (¶59). Cho does not disclose that this is not possible if there is a pressure differential, and indeed, seems to do it where there would be a pressure differential. Cho seems to encourage experimentation with the graphene sheet without the limitations the applicant is asserting, since Cho further states that the graphene sheet can be applied to any of Embodiments 1-3. 
Further, the presence of the sheet will reduce noise. The closing off by a valve reduces noise by 4% or more ([39]), so the sheet similarly acting as a physical barrier would produce similar results. The possible risk of the sheet breaking, therefore, could be seen as an appropriate trade-off for the reduction in noise, especially with a controlled pumping down with the two pumps that reduces the pressure in a similar time frame could reduce that risk. 
Applicant argues that the degree of vacuum maintenance achieved by the partition part is not higher than a degree of vacuum maintenance achieved by the gate valve (page 7).
However, Cho states that “the conductance of the openings (how easily gas flows thorugh the openings) is low, and hence there is at least a double digit difference in degree of vacuum between upstream and downstream of each opening” at (¶30). So, even though it is a small degree of change, since the valve is open during operation between two chambers at different pressure, there is some conductance of the physical opening without a barrier present, and there will bea  lower degree of vacuum maintenance obtainable by the gate value. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (20120104272) and Katagiri (2006/0231773). 
Regarding Claim 1, Cho teaches an electron emission tube comprising: 
a housing in which an internal space is provided and which is configured to keep the internal space in vacuum (Figure 1, [5]); 
an electron source arranged on a first end side in one direction of the housing and configured to generate an electron (Figure 1, Figure 7a-c, Figure 8, part 1); 
a gate valve arranged on a second end side in the one direction of the housing and capable of switching the second end side between an open state and a blocked state (Figure 1, 7, part 7); and 
a partition part placed between the electron source and the gate valve (Figure 8, part 21) and configured to divide the internal space into a first region including the electron source and a second region including the gate valve (“provided between the electron source 1 and the opening C14” and that the graphene sheet reduces noise “at whichever position the graphene sheet is disposed” [59]-[60]), 
wherein a degree of vacuum of the first region is maintained by the partition part, a degree of vacuum of the second region is maintained by the gate valve being in the blocked state, and a degree of vacuum maintenance achieved by the partition part is higher than a degree of vacuum maintenance achieved by the gate valve (¶29-40), 

Cho fails to explicitly teach in a single embodiment wherein the electron permeable membrane is placed between the electron source and the gate valve to divide the internal space into a first airtight region including the electron source and a second region including the gate valve. 
While Cho does explicitly state using this membrane in any of the embodiments 1 to 3 ([59]), he does not show it in the figures as being used in a barrier in the aperture between PA and PB or PB and PC. However, Cho does state that the sheet “produces an effect of reducing current noise at whichever position the graphene sheet is disposed between the electron source 1 and the vacuum chamber in which a large number of gas molecules that cause the current noise exist” ([60], emphasis added).
Modification would have entailed using a graphene barrier at least between the chambers PA and PB in order to insure that PA was airtight. 	
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have reduced the current noise by reducing the gas molecules in the upper chambers, allowed the electron beam to be extracted and focused into the downstream chambers with less possible collisions between the electrons and gas molecules, insured the differential vacuum pumping was successfully carried out, all while still allowing “even a low-energy electron beam” to be transmitted (Cho, [58]). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify it as such since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
wherein the electron emission tube is configured so as to be detachable from a housing chamber that houses an irradiated body in a state where the electron emission tube is retained in a vacuum state. 
Katagiri teaches an electron emission tube is configured so as to be detachable from a housing chamber that houses an irradiated body in a state where the electron emission tube is retained in a vacuum state ([59] “when closing the valves 15 and 16 of the rough pumping port 14 and the gun-valve 8, the electron gun part can be removed still in a high vacuum state”). 
Modification would have entailed adding a similar cabality of removal to the apparatus of Cho. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the switching out of the electron gun, or other maintenance, without having any leakage into vacuum components and reducing the down-time (Katagiri, [57]).
Regarding Claim 12, Cho and Katagiri teach the electron emission tube according to claim 1, wherein the electron source is a thermionic source or a field emission electron source [27]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Ichihashi (2012/0062094).
Regarding Claim 2-3, , Cho and Katagiri teach the electron emission tube according to claim 1, but fails to teach wherein a potential of the electron-permeable membrane is a ground potential and further comprising an acceleration electrode which is arranged in the internal space and to which voltage with a potential higher than a potential of the electron source is applied. 

Modification would have entailed adding a separate acceleration component such as that taught by Ichihashi to the device of Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Cho does not explicitly detail the parts of the beam device, but an acceleration is generally known in the art to be useful for manipulating the beam to the desired speed. Having a series of acceleration electrodes that end at a membrane held at ground would have produced the foreseeable and desirable result of accelerating the electron beam into the rest of the beam housing. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Akinwande et al. (2018/0374669).
Regarding Claim 4, Cho and Katagiri teach the electron emission tube according to claim 1. He fails to teach but Akinwande teaches wherein an electron-permeable membrane is a membrane made of a single-layer substance ([43]).  Modification would have entailed using the single layer graphene of Akinwande as a substitution for the unspecified (but thin) layer graphene of Cho, in order to obtain the predictable results of protecting the electron source from gases and reducing noise.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007).
Regarding Claim 5, Cho and Katagiri teach the electron emission tube according to claim 1. He fails to teach but Akinwande teaches wherein an electron-permeable membrane is a membrane made of single-layer or multi-layer graphene ([55]). Modification would have entailed using the single layer graphene of Akinwande as a substitution for the unspecified (but thin) layer graphene of Cho, in order to obtain the predictable results of protecting the electron source from gases and reducing noise.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007).
Regarding Claim 6, Cho and Katagiri teach the electron emission tube according to claim 1. He fails to teach but Akinwande teaches wherein an electron-permeable membrane is a silicon nitride membrane ([43]).  Modification would have entailed using the silicon nitride membrane of Akinwande as a substitution for the graphene of Cho, in order to obtain the predictable results of protecting the electron source from gases and reducing noise.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Wieland (20030030014).
Regarding Claim 7, Cho and Katagiri teach the electron emission tube according to claim 4, but fails to teach wherein the single-layer substance is constituted by tungsten disulfide or molybdenum disulfide. Wieland teaches wherein a molybdenum substance is transparent for electrons ([64]). Modification would have entailed using molybdenum disulfide in lieu of the substance of Cho. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use molybdenum disulfide instead of graphene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Sakuma (20150206705).
Regarding Claim 8, Cho and Katagiri teach the electron emission tube according to claim 1, but fails to teach wherein the partition part includes a substrate having a first surface intersecting with the one direction and a second surface intersecting with the one direction and being provided on an opposite side of the first surface, a hole penetrating through the substrate in the one direction is provided in the substrate, and the electron-permeable membrane is provided on the first surface and covers the hole. 

Modification would have entailed adding a similar support structure to Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for a steady and supportive structure in order to secure the membrane in a desired location safely in a manner known in the art.  
Regarding Claim 9, Cho and Katagiri teach the electron emission tube according to claim 8, but fails to teach wherein the partition part includes a holding member having an opening, the substrate is fixed to the holding member by brazing or a metal seal, and the opening and the hole are arranged in such a manner as to overlap with each other. 
	Sakuma teaches a partition part includes a holding member having an opening, the substrate is fixed to the holding member by brazing or a metal seal, and the opening and the hole are arranged in such a manner as to overlap with each other (Figures 13-18 and [146]).
Modification would have entailed adding a similar support structure to Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for a steady and supportive structure in order to secure the membrane in a desired location safely in a manner known in the art. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Putterman (20160035449).
Regarding Claim 10 and 11, Cho and Katagiri teach the electron emission tube according to claim 1, Choi fails to teach but Putterman teaches wherein an electron source 
Modification would have entailed using the photoelectric surface emitter of Putterman in lieu of the field emission source of Cho. It would have been obvious since it was a substitution of one known element for another in order to obtain the predictable results of producing electrons. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Mankos (20120138791).
Regarding Claim 13, Cho and Katagiri teach the electron irradiation device configured to irradiate an irradiated body with an electron, comprising: the electron emission tube according to claim 1. He fails to further teach it comprising a housing chamber to which the electron emission tube is attached. Mankos teaches a housing chamber to which an electron emission tube is attached (Figure 1, Figure 3). Modification would have entailed adding a housing chamber to house the irradiated body. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because that would have allowed the sample to have been irradiated with a controlled environment, to prevent contaminants from interfering with the process. 
Regarding Claim 14, Cho and Katagiri teach the electron irradiation device according to claim 13. Mankos teaches it further comprising a detector arranged in the housing chamber and configured to detect a response signal generated by irradiating the irradiated body with an electron (Figure 3, part 316). Modification would have entailed adding a detector to Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the backscattered or secondary electrons from the sample to have been detected and the subsequent image of the sample to have been .  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Suhara (20090302218). 
Regarding Claim 21, the references above teach the electron emission according to claim 1, but fail to explicitly teach it further comprising an acceleration electrode provided in the first region, wherein the acceleration electrode and the partition part are separate from each other. 
Suhara teaches an electron emission column further comprising an acceleration electrode provided in a first region (figure 1, part 14), wherein the acceleration electrode and the a partition mechanism (Figure 1, part 17) are separate from each other (see Figure 1). 
Modification would have entailed adding an acceleration component such as that taught by Suhara to the device of Cho, separately from the combined partition and acceleration set up of Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because but an acceleration field is generally known in the art to be useful for manipulating the beam to the desired speed and placing it closer to the electron emitter could have beneficial effects like having a stronger field acting on the emitted electrons. Further, lacking any criticality, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify it as such since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse 86 USPQ 70. 

Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Sakai (5312519), and Katagiri.
Regarding Claim 15, Cho teaches the method of manufacturing an electron emission tube, the electron emission tube including a housing in which an internal space is provided and 
the method comprising evacuating the first region and the second region (Figure 1, parts 9 and 10). 
Cho fails to explicitly teach in a single embodiment wherein the electron permeable membrane is placed between the electron source and the gate valve to divide the internal space into a first airtight region including the electron source and a second region including the gate valve. 
While Cho does explicitly state using this membrane in any of the embodiments 1 to 3 ([59]), he does not show it in the figures as being used in a barrier in the aperture between PA and PB or PB and PC. However, Cho does state that the sheet “produces an effect of reducing current noise at whichever position the graphene sheet is disposed between the electron source 
Modification would have entailed using a graphene barrier at least between the chambers PA and PB in order to insure that PA was airtight. 	
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have reduced the current noise by reducing the gas molecules in the upper chambers, allowed the electron beam to be extracted and focused into the downstream chambers with less possible collisions between the electrons and gas molecules, insured the differential vacuum pumping was successfully carried out, all while still allowing “even a low-energy electron beam” to be transmitted (Cho, [58]). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify it as such since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Cho doesn’t teach wherein it’s done by a single exhaust device which includes a vacuum pump, a common tube extending from the vacuum pump, a first branch tube extending from the common tube and connected to the first region, and a second branch tube extending from the common tube and connected to the second region.
Sakai teaches exhaustion of a differential pressure particle beam device including an exhaust device (to the right of the column in Figure 1) which includes a vacuum pump (Figure 1, part 7), a common tube extending from the vacuum pump, a first branch tube extending from the common tube and connected to the first region, and a second branch tube extending from the common tube and connected to the second region (Parts branching to section 2 and 3).
Modification would have entailed using a similar set up in the apparatus of Cho. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed differential pressure levels to have been tailored for the different sections, but also could allow a larger pump to have done a rough pump 
Cho fails to explicitly teach wherein the electron emission tube is configured so as to be detachable from a housing chamber that houses an irradiated body in a state where the electron emission tube is retained in a vacuum state. 
Katagiri teaches an electron emission tube is configured so as to be detachable from a housing chamber that houses an irradiated body in a state where the electron emission tube is retained in a vacuum state ([59] “when closing the valves 15 and 16 of the rough pumping port 14 and the gun-valve 8, the electron gun part can be removed still in a high vacuum state”). 
Modification would have entailed adding a similar ability of removal to the apparatus of Cho. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the switching out of the electron gun, or other maintenance, without having any leakage into vacuum components and reducing the down-time (Katagiri, [57]).
Regarding Claim 20, the references above teach the method of manufacturing an electron emission tube according to claim 15, the method further comprising:
attaching the electron emission tube to the housing chamber in a state where the second end side of the housing is maintained in the blocked state by the gate valve (in order to decrease down time as described in Katagiri, the valve should be enabled); and
switching the second end side of the housing from the blocked state to the open state by the gate valve in a state where the electron emission tube is attached to the housing chamber (see Katagiri, Figure 3-4).


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Sakai and further in view of Hayashi (2013/0161530). 
Regarding Claim 16 and 17, the references above teach the electron emission tube according to claim 1, but fail to teach wherein the electron emission tube further comprises a flange having a hollow body part and an attaching part for attaching the electron emission tube to the housing chamber that houses the irradiated body, wherein the second region is defined by the flange, the partition part and the gate valve.
Hayashi teaches a charged particle tube further comprises a flange having a hollow body part (part 115) and an attaching part for attaching the electron emission tube to the housing chamber that houses the irradiated body (part 200), wherein the second region is defined by the flange (117), a partition part (114) and a  gate valve  (part 140).
Modification would have entailed adding a similar setup to the unspecified setup as above. 
Barring any criticality, it would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed a clear way to detach the charged particle beam source with a known device, in order to achieve the desirable results as mentioned in Katagiri. Therefore, it would have been obvious to use a known technique to improve similar devices (methods, or products) in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding Claim 18, the references above teach the method of manufacturing an electron emission tube according to claim 15, but fail to explicitly teach wherein the electron emission tube further comprises a flange having a hollow body part and an attaching part for attaching the electron emission tube to the housing chamber that houses the irradiated body.

Modification would have entailed adding a similar setup to the unspecified setup as above. 
Barring any criticality, it would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed a clear way to detach the charged particle beam source with a known device, in order to achieve the desirable results as mentioned in Katagiri. Therefore, it would have been obvious to use a known technique to improve similar devices (methods, or products) in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding Claim 19, the references above teach the method of manufacturing an electron emission tube according to claim 18, wherein the second region is defined by the flange, the partition part and the gate valve (the second region of Hayashi only comes after the flange, partition and gate valve so the modification as above would similarly define the second region by their presence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881